Citation Nr: 1034442	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from September 1961 to 
September 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2003 rating decision.


FINDINGS OF FACT

1.  The Veteran has diabetes mellitus.

2.  The evidence does not establish that the Veteran had service 
in the Republic of Vietnam as contemplated by the regulations 
establishing presumptions for Veterans exposed to herbicides.

3.  The evidence does not show that the Veteran was exposed to 
herbicides while stationed in Thailand.

4.  The etiology of the Veteran's diabetes mellitus has not been 
related to his time in service by a medical opinion of record.


CONCLUSION OF LAW

Criteria for service connection for diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

In this case, the Veteran is seeking service connection for 
diabetes mellitus, which he believes was caused by herbicide 
exposure during his service.  The medical evidence confirms that 
the Veteran currently has diabetes mellitus.  The issue is 
therefore whether the Veteran's diabetes mellitus was caused by 
his time in service.  

The Veteran has not advanced a medical opinion that diabetes was 
first manifested in military service.  Nevertheless, service 
connection may be granted on a presumptive basis for certain 
diseases, such as diabetes mellitus, that are associated with 
exposure to certain herbicide agents, even though there is no 
record of such disease during service, if they manifest to a 
compensable degree anytime after service, in a Veteran who had 
active military, naval, or air service for at least 90 days, 
during the period beginning on January 9, 1962 and ending on May 
7, 1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 
1113; 38 C.F.R. §§ 3.307, 3.309.  

As noted, presumptive service connection is available for 
diabetes mellitus, provided that the evidence shows that a 
Veteran had service in the Republic of Vietnam, which is deemed 
to include service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

However, it is noted that an opinion of the General Counsel for 
VA held that: service on a deep-water naval vessel off the shores 
of Vietnam without proof of actual duty or visitation in the 
Republic of Vietnam may not be considered service in the Republic 
of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  VAOPGCPREC 
27-97 (July 23, 1997).  The General Counsel has also held that 
service in Vietnam does not include service of a Vietnam era 
veteran whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93 (Aug. 12, 
1993).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
upheld VA's interpretation of the regulations that, for purposes 
of applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), the service member must have actually 
been present at some point on the landmass or the inland waters 
of Vietnam during the Vietnam conflict.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir 2008).  

At his July 2006 hearing before the Board, the Veteran described 
the occasions he believes he was exposed to Agent Orange.  He 
testified that in December 1964 (he specifically recalled it 
being December 22, 1964, although he did not explain how he 
recalled that being the exact date) he was on a plane traveling 
from Okinawa to Thailand, which he alleged landed at the Da Nang 
Air Base in Vietnam for repairs before proceeding to Thailand 
later that same day.  He stated that he was in Da Nang for only a 
matter of hours.  

The Veteran also reported that he was exposed to herbicide agents 
while he was stationed at various locations in Thailand, which 
included temporary duty at Air Bases in Korat, Don Muang and 
Takhli.  

It is also noted that the Veteran appeared to suggest that he 
traveled into Vietnam on several other occasions while stationed 
at Takhli, but he was reluctant to provide any testimony about 
the subject.
 
A review of the Veteran's service personnel records reveals an 
Airmen Performance Report, dated in May 1965, which notes that 
the Veteran had been assigned temporary duty (TDY) with Det 1 
35th Tactical Group (PACAF) for the past 120 days, i.e., from 
approximately December 1964.  The report praised the Veteran's 
actions, and specifically noted that he did an excellent job 
doing his part on an aircraft recovery operation.  However, 
according to the Veteran's testimony, while the plane in question 
was hit by enemy fire over North Vietnam, the pilot made it back 
across the border into Thailand before ejecting.  Thus, while the 
Veteran helped recover the plane, it does not appear that the 
wreckage was in the Republic of Vietnam.

There also is evidence tending to support the Veteran's 
contentions regarding his participation in classified missions 
despite his occupational specialty as a plumber. This is in the 
form of a copy of a Special Order dated in December 1964, 
reflecting the Veteran's DEROS date had been moved up from 
November 1965 to September 1965, that by all appearances was 
something in the nature of a reward for his participation in a 
classified TDY.  Likewise, the above mentioned evaluation report 
reflecting participation in downed aircraft recovery is rather 
far removed from the work of a plumber.

In part, because of this, the Board remanded the Veteran's claim 
to obtain any available reports that might reflect whether 
elements of the 35th TAC Group performed classified missions into 
Vietnam, including from Takhli Air Force Base in Thailand.

The historical data records of the 35th Tactical Group (TAC) from 
July 1964 to June 1965 were obtained, spanning nearly 1,000 pages 
of materials.  Unfortunately, a review of this extensive record 
did not provide any evidence to substantiate the Veteran's 
assertions that he landed in Vietnam, that he was exposed to 
herbicides in Thailand, or that he went on covert missions into 
Vietnam.  In this regard, the daily bulletin for the 35th TAC was 
reviewed for December 22, 1964 (the date the Veteran indicated 
his flight landed in Da Nang), but there was no mention of any 
plane, although judging from a review of it, it does not appear 
such information would likely be contained in that type of 
document.

In any event, while the Veteran has alleged that he set foot in 
Vietnam, it has not been possible to verify that assertion.  
Moreover, as it is now approximately 40 years past the events the 
Veteran was describing, the Board has reason to doubt the 
accuracy of the Veteran's recollections.  This is underscored by 
the Veteran mis-identifying the unit to which he was assigned in 
Thailand, at his hearing.  During his testimony, he consistently 
identified his unit as the 34th TAC Group, when his records show 
it to have been the 35th TAC Group.  Indeed, it was, in part, for 
this reason that the Board sought to obtain the records from the 
Veteran's TDY unit.  As it happens, however, the voluminous 
records that were reviewed did not corroborate the Veteran's 
assertion that he landed in Vietnam.

The Veteran also suggested at his hearing before the Board that 
he may have been exposed to herbicides while stationed in 
Thailand.  By his report, the Veteran was stationed was in 
Thailand for approximately four and a half months in 1964 and 
1965 (it is noted that the time period covering his TDY in 
Thailand is not legible in his personnel records and thus the 
exact dates he was stationed there are unknown).  A report from 
the Deputy Under Secretary of Defense to a Congressman in 
September 2003 confirmed that herbicide testing was conducted in 
Thailand.  However, the report indicated that the testing 
occurred at the replacement training center of the Royal Thai 
Army near Pranburi, Thailand.  It is noted that the Veteran was 
stationed at Don Muang, Takhli and Korat Air Bases, none of which 
are located within a close proximity of Pranburi, and the Veteran 
specifically denied being stationed at Pranburi at his hearing, 
(although the transcript reflects the Veteran apparently 
pronounced it "cranberry").

The Veteran testified that his bases were cleared of vegetation 
and even submitted a picture of a cleared runway at Korat Air 
Base, but there was no indication in the records that herbicides 
were used to clear the runway, and the Veteran denied ever seeing 
herbicides being used while stationed in Thailand.  Rather, he 
testified that his knowledge of herbicide use in Thailand came 
from research he conducted after he left active duty.  

A layperson such as the Veteran may be considered competent to 
provide testimony on matters that are capable of lay observation.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in 
adjudicating this claim, the Board must assess not only 
competency of the Veteran's statements, but also their 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). 
 
In this case, the Veteran maintains that his plane landed in Da 
Nang in December 1964, but he believes that because his TDY was 
classified there is no record of his flight landing in Vietnam.  
The Board does not dispute that the Veteran engaged in classified 
work as his personnel records show that he had a clearance level 
of secret and his DEROS date was moved up several months on 
account of his participation in a classified TDY.  Nevertheless, 
the fact that he performed classified work does not preclude any 
record of a flight being made.  Furthermore, in conjunction with 
the Veteran's appeal, the Board reviewed voluminous documents 
from the 35th TAC, but found no support for the Veteran's 
contention that he was on a plane that became disabled and was 
forced to land in Vietnam. 

As such, the evidence that has been presented lacks the probative 
value necessary to establish that the Veteran was either exposed 
to herbicides while in service, or that he set foot in Vietnam.
  
However, even without proof of presumptive service connection, a 
Veteran may still establish service connection by showing proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  Unfortunately, in this case no 
medical evidence has been presented to show that the Veteran's 
diabetes mellitus was caused by his time in service.

Service treatment records do not show any evidence of diabetes 
mellitus while the Veteran was in service; and there is no 
evidence of diabetes mellitus for several decades after active 
duty.  The Veteran testified that he developed diabetes mellitus 
nearly 30 years after he left service.  

Additionally, no medical nexus opinion has been advanced that 
even suggests that the Veteran's diabetes mellitus was caused by 
his time in service; and, any opinion on this question by the 
Veteran is insufficient to provide the requisite nexus between 
his diabetes mellitus and his time in service, since he is not 
medically qualified to prove a matter requiring medical 
expertise.  

Therefore, service connection is not available on a presumptive 
basis for diabetes mellitus as the Veteran did not have the 
requisite service in Vietnam; the evidence does not establish 
that he was exposed to herbicides while in service; and medical 
records fail to show a diagnosis of diabetes mellitus for more 
than two decades after the Veteran was discharged from active 
duty.  Likewise, no medical opinion has been presented linking 
the Veteran's diabetes mellitus to his time in service.  Thus, 
service connection for diabetes mellitus is not warranted on 
either a direct or a presumptive basis.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007).  Accordingly, the Veteran's claim is 
denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in May 2007 and May 2008, which informed the Veteran of all 
the elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

Private treatment records have been obtained and the Veteran 
testified at a hearing before the Board.  The Board also remanded 
the Veteran's claim twice in an effort to assist him in obtaining 
records to establish his claim; and hundreds of pages of records 
were obtained relating to the Veteran's military unit, the 35th 
TAC.

While no medical opinion of record was sought, aside from the 
suggestion that the Veteran was exposed to herbicides during 
service, no claim has been made that the Veteran's diabetes 
mellitus began during service or was somehow related to service 
(beyond the presumption) so as to trigger the need to obtain a 
medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.






ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals











he has been unable to provide any detail that would allow such an 
assertion to be verified.  A close review of the Veteran's 
testimony also casts some doubt on his actually landing in Da 
Nang.  On page two of the transcript the Veteran indicated that 
they had a problem with pressurization after leaving Okinawa 
enroute to Thailand and had to land in Okinawa to have the 
problem repaired.  He stated that the problem was repaired and 
then they took off again and proceeded to Thailand with a stop in 
Da Nang.  The conversation shifted and then on the next page, the 
Veteran returned to the stop in Da Nang indicating that there was 
some sort of mechanical malfunction at that point.  It appears 
somewhat inconsistent that the Veteran would describe a 
mechanical problem requiring a stop in Okinawa on the first 
occasion, but describe a mechanical problem requiring a stop in 
Da Nang when he next referenced the plane flight.

The Veteran was also asked whether he participated on any 
classified missions, to which he replied that the trip from 
Okinawa to Thailand was a classified mission.  He suggested that 
there was not a record of the flight because the flight was 
classified.  This statement appears at odds with the fact that 
the trip from Okinawa to Thailand was for a TDY assignment; the 
trip was not a secret mission in and of itself.  Furthermore, the 
Board obtained many documents that were previously classified as 
secret, but which had been declassified.  However, none of these 
documents describe any plane flights that were bound for Thailand 
being grounded in Da Nang.

It is also noted that the Veteran was asked what unit he was 
assigned to in Thailand, to which he replied the 34th TAC.  The 
use of 34th TAC was continued throughout the hearing.  However, a 
review of the personnel records reveals that the Veteran was 
assigned to the 35th TAC, not the 34th.  The Board points this 
out not in an effort to question the Veteran's integrity, but 
rather to point out that the Veteran was describing events that 
transpired nearly half a century earlier, and as such, his memory 
as to certain details may not have been as clear as it once was.  
It is for this reason 







 Department of Veterans Affairs


